UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7403


VINCENT FREDERIC DIAL,

                  Petitioner - Appellant,

             v.

GENE JOHNSON,

                  Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   James R. Spencer, Chief
District Judge. (3:09-cv-00004-JRS)


Submitted:    November 17, 2009             Decided:   November 24, 2009


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Vincent Frederic Dial, Appellant Pro Se.         Mark R. Davis,
Assistant Attorney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Vincent      Frederic     Dial       seeks   to        appeal   the   district

court’s    order    denying    relief       on    his    28    U.S.C.       § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                             See 28 U.S.C.

§ 2253(c)(1) (2006).          A certificate of appealability will not

issue     absent    “a   substantial         showing          of    the     denial    of     a

constitutional      right.”          28    U.S.C.       § 2253(c)(2)         (2006).         A

prisoner     satisfies        this        standard       by        demonstrating          that

reasonable    jurists       would     find       that    any        assessment       of     the

constitutional      claims    by     the    district      court       is    debatable        or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                 See Miller-El v. Cockrell, 537

U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                   We

have independently reviewed the record and conclude that Dial

has not made the requisite showing.                       Accordingly, we deny a

certificate    of     appealability         and      dismiss         the    appeal.          We

dispense     with    oral     argument       because          the    facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                            2